               Case 1:18-cv-09725 Document 1 Filed 10/23/18 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
JANET WHANG,                                                 CASE NO.

                      Plaintiff,                             COMPLAINT

        v.

BARBIZON SCHOOL OF MODELING OF
MANHATTAN, INC.,

                       Defendant.
---------------------------------------------------------x

        Plaintiff alleges as follows:

                                      JURISDICTION AND VENUE

        1.       This Court has federal jurisdiction pursuant to 28 U.S.C. § 1332 because the

Plaintiff and Defendant are citizens of different states and the amount in controversy exceeds

$75,000.

        2.       Venue is proper in this District because Defendant conducts business in this

District, and the acts and/or omissions giving rise to the claims herein alleged took place in this

District.

                                                THE PARTIES

        3.       Defendant Barbizon School of Modeling of Manhattan, Inc. (“Barbizon” or

“Defendant”) is a New York corporation that owns and operates a modeling, acting, singing, and

dancing school.

        4.       Plaintiff Janet Whang (“Plaintiff,” together with Barbizon, the “Parties”) is a

citizen of New Jersey. She worked as a scout for Barbizon from 2016 to September 2018.

                                                     FACTS

        5.       Plaintiff began working for Barbizon as a scout in January 2016.
             Case 1:18-cv-09725 Document 1 Filed 10/23/18 Page 2 of 7



       6.      At all times, Barbizon classified Plaintiff as an independent contractor.

       7.      As a scout, Plaintiff is responsible for recruiting people to come to Barbizon’s

office for a meeting about the school’s programs.

       8.      Plaintiff typically scouts on Fridays and Saturdays for people to come to meetings

and informational sessions at Barbizon.

       9.      The Parties agreed that Barbizon would pay Plaintiff based on the number of

people scouted by Plaintiff who attend the meetings and informational sessions regarding

Barbizon’s modeling school.

       10.     Barbizon originally agreed to pay Plaintiff $50 per meeting attendee. The rate

was subsequently changed to $55 for each of the first 10 attendees, $60 for the 11th to 19th

attendees, and $65 for all subsequent attendees.

       11.     Barbizon also agreed to pay Plaintiff a transportation stipend based on the number

of meeting attendees she recruited.

       12.     The Parties agreed that Barbizon would pay Plaintiff on a bi-weekly basis.

       13.     Barbizon did not give Plaintiff a written contract setting forth (1) the name and

address of the Parties; (2) an itemization of the services to be provided by Plaintiff, the value of

those services, and the rate and method of compensation; and (3) the date by which payment

under the contract was due.

       14.     However, Barbizon has frequently failed to pay Plaintiff the agreed rate and

transportation stipend.

       15.     When confronted with their failure to pay Plaintiff for all of the attendees,

Barbizon provides varying excuses which are often untrue or not reflective of policies that

Barbizon communicated to Plaintiff.




                                                   2
              Case 1:18-cv-09725 Document 1 Filed 10/23/18 Page 3 of 7



        16.    Most often, Barbizon claims that the families that Plaintiff recruited left a meeting

before attending the informational session. This claim is almost always false. Plaintiff has often

attempted to correct this issue with Barbizon, but more often than not, Barbizon does not correct

the error.

        17.    On some occasions, Barbizon has refused to pay Plaintiff for attendees who are

younger than 7 years old, despite the fact that Barbizon frequently pays Plaintiff’s coworkers

their rate for such individuals.

        18.    On other occasions, Barbizon has refused to pay Plaintiff for attendees who

Barbizon claimed lived outside the New York area, when Plaintiff knew that the families did in

fact live in the New York area.

        19.    In total, Plaintiff estimates that Barbizon has wrongfully withheld from her more

than $14,000 since she began performing work for Barbizon.

        20.    On or about September 5, 2018, Plaintiff, through her counsel, informed Barbizon

of the claims referenced herein.

        21.    Thereafter, Barbizon retaliated against Plaintiff. Barbizon’s retaliation included,

inter alia:

               a. On September 17, 2018, Defendant’s marketing director Bianca Gutierrez sent

                   Plaintiff an e-mail that insinuated that Plaintiff was performing her duties

                   unethically and, for the first time, criticized Plaintiff’s job performance and

                   subjected Plaintiff’s work to newly heightened scrutiny.

               b. Without prior notice to Plaintiff, Defendant’s owner Larry Lionetti flew to

                   New York City from San Francisco in order to meet with Plaintiff. He

                   demanded via text message to meet with Plaintiff on one day’s notice and




                                                 3
             Case 1:18-cv-09725 Document 1 Filed 10/23/18 Page 4 of 7



                   stated that Plaintiff could not work for Barbizon until she met with him.

                   Plaintiff had never spoken to or met Mr. Lionetti before receiving his text

                   message. Upon information and belief, Plaintiff was the only scout who had

                   to meet with Mr. Lionetti in order to continue working for Barbizon.

               c. Plaintiff subsequently scheduled a meeting with Mr. Lionetti for September

                   23, 2018.

               d. On September 22, 2018, Lidia Sanchez, Barbizon’s executive director, e-

                   mailed Plaintiff a contract. That contract contained an arbitration clause and

                   San Francisco venue clause.      In addition, while the contract stated that

                   Plaintiff would be paid based on the number of “leads” she generated, it failed

                   to define “leads.”

               e. On September 23, 2018, Plaintiff was sick and unable to make her previously

                   scheduled meeting with Mr. Lionetti. She sent him a text message seeking to

                   reschedule the meeting and asked how they could address her concerns with

                   the contract.

               f. In response, Mr. Lionetti stated that she would be on a leave of absence until

                   she met with him. Mr. Lionetti subsequently sent Plaintiff a text message

                   stating, “Your terminated period.”

                                    FIRST CLAIM FOR RELIEF
                                        Breach of Contract

       22.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       23.     The Parties agreed to a rate and method of payment for Plaintiff’s work for

Defendant.



                                                4
             Case 1:18-cv-09725 Document 1 Filed 10/23/18 Page 5 of 7



       24.      Defendant failed to pay Plaintiff in accordance with that agreement.

       25.      As a result of Defendant’s breach of contract, Plaintiff is entitled to recover her

unpaid compensation under the Parties’ contract.

                               SECOND CLAIM FOR RELIEF
                Freelance Isn’t Free Act, N.Y.C. Admin. Code §§ 20-927 et seq.

       26.      Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       27.      Defendant failed to provide Plaintiff with a written contract containing the

information required under N.Y.C. Admin. Code § 20-928.

       28.      Defendant failed to pay Plaintiff their agreed rate for the work she performed in a

timely manner, in violation of N.Y.C. Admin. Code § 20-929.

       29.      The value of Plaintiff’s contract for the period on and after May 15, 2017 is more

than $85,000.

       30.      As a result of Defendant’s unlawful conduct, Plaintiff is entitled to recover

statutory damages equal to $250 and the entire value of her contract pursuant to N.Y.C. Admin.

Code §§ 20-933(b)(2)(a) and 20-933(b)(2)(b), and, pursuant to 20-933(b)(3), her unpaid

compensation, double damages on her unpaid compensation, and attorneys’ fees and costs.

                               THIRD CLAIM FOR RELIEF
         Freelance Isn’t Free Act Retaliation, N.Y.C. Admin. Code §§ 20-930 et seq.

       31.      Plaintiff realleges and incorporates by reference all preceding paragraphs as if

they were set forth again herein.

       32.      Defendant unlawfully retaliated against Plaintiff after she asserted her rights

under the Freelance Isn’t Free Act, in violation of N.Y.C. Admin. Code § 20-930.

       33.      As a result of Defendant’s unlawful retaliation, Plaintiff has suffered damages,

including loss of income and emotional distress.


                                                  5
             Case 1:18-cv-09725 Document 1 Filed 10/23/18 Page 6 of 7



       34.        The value of Plaintiff’s contract for the period on and after May 15, 2017 is more

than $85,000.

       35.        As a result of Defendant’s unlawful conduct, Plaintiff is entitled to recover lost

income, compensatory damages for emotional distress, the entire value of her contract pursuant

to N.Y.C. Admin. Code § 20-933(b)(4) §§ 20-933(b)(2)(a) and 20-933(b)(2)(b), and attorneys’

fees and costs.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief as follows:

       A.         An award of damages, according to proof, to be paid by Defendant;

       B.         Penalties available under applicable laws;

       C.         Costs of action incurred herein, including expert fees;

       D.         Attorneys’ fees;

       E.         Interest as provided by law; and

       F.         Such other and further legal and equitable relief as this Court deems necessary,

                  just and proper.




                                                     6
              Case 1:18-cv-09725 Document 1 Filed 10/23/18 Page 7 of 7




Dated: New York, New York              Respectfully submitted,
       October 22, 2018
                                       JOSEPH & KIRSCHENBAUM LLP


                                       By: /s/ Denise A. Schulman
                                           D. Maimon Kirschenbaum
                                           Denise A. Schulman
                                           32 Broadway, Suite 601
                                           New York, NY 10004
                                           Tel: (212) 688-5640
                                           Fax: (212) 688-2548

                                       Attorneys for Plaintiff


                                  DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which she has a right to jury trial.




                                                7
